Title: From George Washington to Brigadier General James Potter, 21 December 1777
From: Washington, George
To: Potter, James



Dear Sir
Head Quarters Valley Forge 21st decemr 1777

Major Clark has wrote to me several times about some provision that a Mr Trumbull was sending in to Philada by his permission as a cover to procure intelligence, this provision was seized by Colo. Rankin and has been since detained by him. I desire you will give order to have it delivered for unless we now and then make use of such means to get admittance into the City, we cannot expect to obtain intelligence.
I think it of the greatest consequence to have what Hay remains upon the Islands, above the Mouth of Derby Creek, destroyed, especially if what you heard of the former Magazine of hay being spoiled is true. At any rate, as we cannot remove it, I think it should be done as speedily as possible, as we shall probably oblige them to come out into

the Country to Forage, which will perhaps give us an opportunity of cutting off a party. The Mode I leave intirely to Colo. Morgan and yourself. I am informed that there are parties cutting Wood every day on this side the Schuylkill. I do not doubt but they might easily be drove in, but I think destroying the Hay ought to be first attended to. I am Dear Sir Yr most obt Servt

Go: Washington


Please to acknowledge the Rect of this.

